[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT            FILED
                            ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                  No. 08-16203                   APRIL 7, 2009
                              Non-Argument Calendar            THOMAS K. KAHN
                                                                   CLERK
                            ________________________

                    D.C. Docket No. 01-01372-CV-2-SLB-RRA

TIECO, INC.,

                                                               Plaintiff-Appellant,
                                        versus

USX CORPORATION,
a corporation,
ROBERT E. HILTON,
JAMES B. WAGER,
individually and in his official capacity as the
former Audit Manager of the Division of
USX Corporation,
KENNETH FALLS,
individually and in his official capacity as
Tractor Shop Coordinator,

                                                            Defendants-Appellees.

                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Alabama
                          _________________________

                                    (April 7, 2009)
Before BIRCH, HULL, and HILL, Circuit Judges.


PER CURIAM:

       This appeal challenges the district court’s dismissal of this action after entry

of judgment on the pleadings for defendant, USX Corporation. The district court

entered this judgment after review of the underlying complaint, concluding that

plaintiff seeks in this action to relitigate issues already decided against plaintiff on

appeal to this court in an earlier action, and reaffirmed by this court in its

affirmation of the denial of plaintiff’s Rule 60 motion for a new trial. The district

court in this case concluded that the issues raised here were either brought in the

previous case or could have been brought therein.1 Accordingly, applying the

principles of res judicata and collateral estoppel, the district court dismissed this

action. Finding no error in this disposition of the case, we

       AFFIRM.




       1
         To the extent that plaintiff’s complaint alleges a new claim for the independent tort of
spoliation, the district court correctly concluded that Alabama law does not recognize that claim
as asserted here.

                                                2